Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadmehri (WO 2016/046788) in view of Smith (US 2016/0319801).
With regards to claim 1, Shadmehri discloses a method for fabrication of a composite structure (Abstract) comprising:
Receiving at least one specification for a composite structure design (paragraph 82)
Generating a manufacturing model of the composite structure design (paragraph 27)
Extracting at least one optical projection file from the manufacturing model, where the extracted optical projection file include coordinates for projection of a marking within a mold (paragraphs 27, 52 and 82)
Extracting a calibration file (paragraph 27)
Identifying select reference features associated with the composite structure (paragraph 11)
Projection at least one marking to depict an edge (paragraphs 12, 22 and 87)
Comparing the reference features to the projected edge (paragraph 95)
Performing a first quality check of the markings projected in accordance with the extracted optical projection file (paragraph 95)
Performing a second quality check of the markings projected and the panels placement within the mold (paragraph 96)
Shadmehri discloses that the origin of the coordinate system is a point that is known or referenced within a global coordinate system (paragraph 106).  While Shadmehri fails top explicitly disclose that the origin of the coordinate system is located in the center of geometry of the composite structure, one of ordinary skills in the art would appreciate that the center of geometry of the composite structure would be considered the most obvious point since Shadmehri discloses that the origin is a known point (paragraph 106), and the center of the structure would be considered the most known point to focus while calibrating depending on the actual geometry of the structure.
Shadmehri fails to explicitly disclose that the composite structure comprises a plurality of core panels that are placed within a mold and that the reference features and edge are associated with a core panel.
Smith discloses a method of manufacturing a composite structure (Abstract), in the same field of endeavor as Shadmehri, where Smith discloses that the composite structure comprises core panels (paragraph 45). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to manufacture the composite structure of Shadmehri with a structure that includes a plurality of core panels that are placed within a mold, as suggested by Smith. The rationale being that, as stated by Smith, core panels are common and well known to be parts of composite structures as those disclosed in the prior art (paragraph 45).
With regards to claim 2, the teachings of Shadmehri and Smith are presented above. Additionally Shadmehri teaches that when the comparison of the reference features and the projected edge do not match, adjustment of the placement is performed (paragraphs 97 and 123).
With regards to claim 3, the teachings of Shadmehri and Smith are presented above. Additionally Shadmehri discloses that when the comparison of the reference features and the projected edge do not match, adjustment of the manufacturing model is performed (paragraphs 10 and 89).
With regards to claim 4, the teachings of Shadmehri and Smith are presented above. While Shadmehri and Smith fail to explicitly disclose that adjusting the manufacturing model includes updating select core panel measurements, Shadmehri discloses where measurements of the component are taken to be supplied to the laser projection system (paragraph 123) it would have been obvious to one of ordinary skills in the art before the effective filing date to make changes to the measurement of the core panel being supplied to the laser projector in order to fix the differences between the model and actual component.
With regards to claim 5, the teachings of Shadmehri and Smith are presented above. Additionally Shadmehri discloses that the projecting is performed by a plurality of lasers (paragraph 99).
With regards to claims 6 and 7, the teachings of Shadmehri and Smith are presented above. Additionally Shadmehri teaches that the lasers are configured for relative movement with respect to the mold and with respect to each other (paragraph 102).
With regards to claim 8, the teachings of Shadmehri and Smith are presented above. Additionally Shadmehri in view of Smith discloses that the optical projection files include edges of core panels (Shadmehri: paragraph 83; Smith: paragraph 45).
With regards to claim 9, the teachings of Shadmehri and Smith are presented above. Additionally Shadmehri teaches that all core panel geometry is projected simultaneously (paragraph 93).
With regards to claim 10, the teachings of Shadmehri and Smith are presented above. Additionally Shadmehri teaches that the select core panel markings are projected in a serial fashion (paragraph 93).
With regards to claim 11, the teachings of Shadmehri and Smith are presented above. Additionally Smith teaches that the composite structure is a wind turbine blade including a root section and a tip section (Abstract).
With regards to claim 12, the teachings of Shadmehri and Smith are presented above. Additionally Shadmehri teaches that projecting at least one marking includes projecting from a plurality of lasers, each laser aligned with six or more reflective targets (paragraph 99).
With regards to claim 13, the teachings of Shadmehri and Smith are presented above. Additionally Shadmehri teaches that projecting at least one marking includes projecting from a plurality of lasers, adjacent laser projectors aligned with one or more shared reflective targets (paragraph 99).
With regards to claims 14 and 15, the teachings of Shadmehri and Smith are presented above. Additionally Shadmehri teaches that projecting at least one marking includes projecting 
With regards to claim 16, the teachings of Shadmehri and Smith are presented above. Additionally Shadmehri teaches that reflective targets are embedded within the mold (paragraphs 27, 54, 82, 99 and 111).

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach or suggest a coordinate system located at the center of geometry of the composite structure. The Examiner respectfully disagrees.
After further review of Applicant’s arguments and the prior art of Shadmehri the Examiner agrees that the prior art does not explicitly disclose that the origin is located in the geometric center of the composite structure, Shadmehri states in paragraph 106 that the calibration features as projected onto the component have at least one point that is known or referenced within the global coordinate system which may be referred to as the origin. While Shadmehri illustrates an example where the point at an intersection (or node) of the grid is the origin of the grid and known in the local coordinate system and in the global coordinate system, one of ordinary skills in the art would appreciate that, based on the geometry of the structure, the center or mid-point of the structure would be considered the origin point since it would be easier to identify.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746